220 S.W.3d 888 (2007)
STATE of Missouri, Appellant,
v.
Zachary HERNDON, Respondent.
No. ED 88077.
Missouri Court of Appeals, Eastern District, Division Two.
May 1, 2007.
*889 Alexandra Johnson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Zachary Herndon (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of robbery in the first degree, Section 569.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced to twenty years' imprisonment on the charge of robbery in the first degree and ten years' imprisonment on the charge of armed criminal action, to run concurrently and concurrently with Defendant's sentence in Illinois.
Defendant raises five points on appeal. He claims: (1) he should have received a mistrial after the jury viewed previously-excluded portions of a videotape; (2) it was plain error for a mistrial to not be granted sua sponte after the State commented in its closing argument regarding his failure to testify; (3) the trial court committed plain error in overruling his motion to suppress the victim's identification of Defendant; (4) the trial court erred in allowing the State's comments to the jury that "this evidence is uncontroverted" when there was evidence of another person possessing the weapon used; and (5) the trial court erred in allowing prejudicial and inflammatory evidence regarding the car chase which occurred the day after the robbery.
We have reviewed the briefs of the parties and the record on appeal. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
The judgment is affirmed pursuant to Rule 30.25.